Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 5, 2021

                                    No. 04-21-00077-CV

                ESTATE OF CARLOS Y. BENAVIDES, JR., DECEASED,


                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020-PB7-000138-L1
                         Honorable Hugo Martinez, Judge Presiding


                                      ORDER
       On March 5, 2021, appellant Leticia Benavides filed an emergency motion to stay a
March 9, 2021 hearing in cause number 2020-PB7-000138-L-1. After consideration, we
temporarily GRANT appellant’s motion and ORDER the March 9, 2021 hearing in cause
number 2020-PB7-000138-L-1 stayed pending further order of this court. We ORDER appellee
Linda Cristina Benavides Alexander to file a response to appellant’s emergency motion to stay
by March 19, 2021.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court